Title: From Thomas Jefferson to Andrew Alexander, 5 January 1801
From: Jefferson, Thomas
To: Alexander, Andrew



[Sir]
Washington Jan. 5. 1801.

[Your] favor of Dec. 27. is duly recieved. I am sorry that mr Short’s instructions do not permit the disposing of the money now payable by the James river company in the manner you propose. he has directed it to be invested in a particular way for which arrangements are already made [or] I should have been happy to have been authorised to accomodate the academy at Lexington, as no one wishes more sincerely than I do to see education in our state put on a better footing: and especially to see that our youth [are not] put under the tuition of persons hostile to the republican principles of our government; of persons who wish to transfer all the powers of the states to [the general] government & all the powers of that government to it’s [executive] […] the depositories of the public authority as far removed as possible [from] the controul of the people. with such principles, the more learned, the […] [ingenious] a tutor is, the more able is he to [debauch] the political [prin]ciples of his pupils, and the most unlettered ignorance will make a better citizen than his perverted learning. I hazard these sentiments, not with a view to the seminary in which yourself & Colo. Moore have a direction, [which] I have no doubt you have duly attended to there, but with a view to the […]ation of the United States in this respect, wherein it will be found [that] with a few exceptions only, the public institutions of science are in the hands [of] men unfriendly to those principles the establishment & the recovery of [which] have cost us so much. it is labor lost, if the rising generation, to whom we are to deliver over the government, are prepared by ourselves to pervert it’s principles. I ask pardon for permitting myself to go into these […] in truth [no] circumstance in our situation gives me [so] much [pain] […] [the neglect?] of principles in the public […] give me the education of your  youth & I will […] whatever […] of government you please […] you can […] [of the majority]
accept […]

Th: Jefferson

